218 F.2d 293
Basil H. BANGHART, Petitioner,v.E. B. SWOPE, Warden, United States Penitentiary, Alcatraz, California, Respondent.
No. 401.
United States Court of Appeals, Ninth Circuit.
December 23, 1954.

Basil H. Banghart, Alcatraz, Cal., in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Banghart's application for a writ of habeas corpus was denied by the United States District Court for the Northern District of California, Southern Division, on September 23, 1954. He filed notice of appeal with the district court and now seeks to docket his appeal here and proceed without costs.


2
He would have been released from Alcatraz, he alleges, on June 7, 1954, if he had been given credit for good time earned. However, after a hearing the Good Time Board forfeited his good time. His contention is that the Board acted arbitrarily. Banghart is no longer in custody of Swope. Since the question is moot his petition is ordered dismissed.